DETAILED ACTION
This Action is responsive to Applicant’s Request for Continued Examination filed December 2, 2021.
Please note, claims 1-5, 7-11, 13-16, 19-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 10-11, regarding claims 1, 8 and 15, Applicant presents arguments regarding newly introduced limitations to overcome Jones and Pandey. On page 12, Applicant further argues that the cited references fail to teach Claim 5. 
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Pandey et al. (US Pub. No. 2018/0129673) and Beamon et al. (US Pub. No. 2014/0297571)

Regarding claim 1, Jones teaches a method comprising: 
‘receiving a query from a user within an instant messaging chat environment’ as receiving a query from a user in an instant messaging environment (¶0336, 120)
‘determining whether the query has already been answered by comparing the query to text within a chat database, wherein the chat database stores textual chat history data which occurred over the instant messaging chat environment’ as comparing the request from the user to a database to determine if a matching requests exists in the database, the database including historical data (¶0091, 333, 336, 101, 128, 132)
‘identifying, in response to determining that the query has not been answered, a set of prospective experts’ as if no matching request is located, directing the request to a human searcher or guide (¶0336)
‘ranking each prospective expert of the set of prospective experts based on at least one factor’ as ranks for every guide (¶0174,-176)
‘transmitting the query to a first ranked expert’ as sending the request to the expert (¶0175, 234, 235)
‘and receiving an answer to the query from the first ranked expert within the chat window’ as outputting results from the expert to the user (¶0224-225, 416, 448)
Jones fails to explicitly teach:
‘identifying a first ranked expert based on the ranking, wherein the first ranked expert is a highest ranked expert of the set of prospective experts based on the at least one factor’
‘initiating a chat window between the user and the first ranked expert to allow for the first ranked expert to address the query in real-time with the user’
‘validating the answer received from the first ranked expert by referencing an external source’
‘increasing a confidence score that the answer is a correct answer based on the answer being validated’
‘outputting a triple including the query, the answer, and the confidence score’
Pandey teaches:
‘identifying a first ranked expert based on the ranking, wherein the first ranked expert is a highest ranked expert of the set of prospective experts based on the at least one factor’ as identifying the highest ranked expert baesd on a unique score assigned to each of the one or more experts (¶0022, 035)
‘initiating a chat window between the user and the first ranked expert to allow for the first ranked expert to address the query in real-time with the user’ as 
Beaman teaches:
‘validating the answer received from the first ranked expert by referencing an external source’ as presenting the questions and answers to external users for verification (¶0066, 78)
‘increasing a confidence score that the answer is a correct answer based on the answer being validated’ as generating a score for the answer based on the user verification (¶0078, 81)
‘outputting a triple including the query, the answer, and the confidence score’ (¶0104)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Pandey’s would have allowed Jones’ to accurately handle a broad spectrum of queries (¶0005). It would have been further obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Beaman’s would have allowed Jones’ to improve data processing for question and answer systems (¶0002)

	
	Regarding claim 7, Jones teaches further comprising: 
‘receiving a second query’ (¶0088)
‘determining whether the second query has already been answered by comparing the second query to text within the chat database’ as comparing the 
‘retrieving, in response to determining that the second query has already been answered, an answer to the second query from the chat database’ as if a match is found, presenting the result to the user (¶0091)


Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) Pandey et al. (US Pub. No. 2018/0129673), Beamon et al. (US Pub. No. 2014/0297571) further in view of Levin et al. (US Pub. No. 2012/0095978)

Regarding claim 2, Jones fails to explicitly teach ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking.’
Levin teaches ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking’ (¶0143-145)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Levin’s would have allowed Jones’s to efficiently receive relevant responses to a question (¶0007)
	
Levin teaches ‘wherein each prospective expert of the set of prospective experts is ranked based on a plurality of factors, each of the plurality of factors having a weight.’ (¶0044)

Regarding claim 4, Levin teaches ‘wherein the plurality of factors includes an education factor and an experience factor.’ (¶0148, 62)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) Pandey et al. (US Pub. No. 2018/0129673) and Beamon et al. (US Pub. No. 2014/0297571) further in view of Spasojevic et al. (US Pub. No. 2016/0203523)

Regarding claim 5, Jones fails to explicitly teach wherein ranking each prospective expert of the set of prospective experts includes:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’
Spasojevic teaches:
‘extracting at least one keyword from the query’ as extracting phrases from textual input (¶0075)
‘searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert’ as determining topic frequency for past user data (¶0112-113)
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’ as ranking user expertise based on determined data (¶0040, 54)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Spasojevic’s would have allowed Jones’s to display the most relevant information in a search system for a specific user (¶0002)

Claim 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Pandey et al. (US Pub. No. 2018/0129673) and Spasojevic et al. (US Pub. No. 2016/0203523)

Regarding claim 8, Jones teaches a system comprising:
‘a memory storing program instructions’ (¶0579)
‘a processor, wherein the processor is configured to execute the program instructions (¶0579) to perform a method comprising: 
‘receiving a query from a user within an instant messaging chat environment’ as receiving a query from a user in an instant messaging environment (¶0336, 120)
‘determining whether the query has already been answered by comparing the query to text within a chat database, wherein the chat database stores textual chat history data which occurred over the instant messaging chat environment’ as comparing the request from the user to a database to determine if a matching requests exists in the database, the database including historical data (¶0091, 333, 336, 101, 128, 132)
‘identifying, in response to determining that the query has not been answered, a set of prospective experts’ as if no matching request is located, directing the request to a human searcher or guide (¶0336)
‘ranking each prospective expert of the set of prospective experts based on at least one factor’ as ranks for every guide (¶0174,-176)
‘transmitting the query to a first ranked expert’ as sending the request to the expert (¶0175, 234, 235)
‘and receiving an answer to the query from the first ranked expert’ as outputting results from the expert to the user (¶0224-225, 416)
Jones fails to explicitly teach:
‘extracting at least one keyword from the query;
searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert; and
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’
‘identifying a first ranked expert based on the ranking, wherein the first ranked expert is a highest ranked expert of the set of prospective experts based on the at least one factor’
‘initiating a chat window between the user and the first ranked expert to allow for the first ranked expert to address the query in real-time with the user’
Pandey teaches:
‘identifying a first ranked expert based on the ranking, wherein the first ranked expert is a highest ranked expert of the set of prospective experts based on the at least one factor’ as identifying the highest ranked expert baesd on a unique score assigned to each of the one or more experts (¶0022, 035)
‘initiating a chat window between the user and the first ranked expert to allow for the first ranked expert to address the query in real-time with the user’ as initiating a communication session between the user and the expert in real-time (¶0022, 82)
Spasojevic teaches:
‘extracting at least one keyword from the query’ as extracting phrases from textual input (¶0075)
‘searching chat history of each prospective expert for a number of times the keyword appears within the chat history of each prospective expert’ as determining topic frequency for past user data (¶0112-113)
ranking each of the prospective experts based on the number of times the keyword appears within the chat history of each prospective expert’ as ranking user expertise based on determined data (¶0040, 54)
Pandey’s would have allowed Jones’ to accurately handle a broad spectrum of queries (¶0005). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Spasojevic’s would have allowed Jones’s to display the most relevant information in a search system for a specific user (¶0002)

Regarding claim 14, Jones teaches further comprising: 
‘receiving a second query’ (¶0088)
‘determining whether the second query has already been answered by comparing the second query to text within the chat database’ as comparing the request from the user to a database to determine if a matching requests exists in the database  (¶0091, 333, 336)
‘retrieving, in response to determining that the second query has already been answered, an answer to the second query from the chat database’ as if a match is found, presenting the result to the user (¶0091)

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) Pandey et al. (US Pub. No. 2018/0129673), Spasojevic et al. (US Pub. No. 2016/0203523) further in view of Levin et al. (US Pub. No. 2012/0095978)

 Jones fails to explicitly teach ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking.’
Levin teaches ‘wherein the set of prospective experts is filtered based on at least one threshold prior to ranking’ (¶0143-145)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Levin’s would have allowed Jones’s to efficiently receive relevant responses to a question (¶0007)

Regarding claim 10, Levin teaches ‘wherein each prospective expert of the set of prospective experts is ranked based on a plurality of factors, each of the plurality of factors having a weight.’ (¶0044)

Regarding claim 11, Levin teaches ‘wherein the plurality of factors includes an education factor and an experience factor.’ (¶0148, 62)


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. No. 2009/0276419) further in view of Pandey et al. (US Pub. No. 2018/0129673) and Spasojevic et al. (US Pub. No. 2016/0203523) and Jones2 (US Pub. No. 20130018913)

Regarding claim 13, Jones teaches: 
‘determining whether the answer is correct’ as an guide indicating whether or not a result is acceptable (¶0137)
Jones fails to explicitly teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’
Jones2 teach:
‘transmitting, in response to determining that the answer is incorrect, the query to a second ranked expert; and
receiving an answer from the second ranked expert’ as dissatisfaction with the answer and requesting that another searcher perform the search again (¶0054)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to combine the references, as they are taught by the same inventor.

Allowable Subject Matter
Claims 15, 16, 19, 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166